— Judgment unanimously affirmed. Memorandum: The trial court properly received into evidence the testimony of defendant before the Grand Jury. In part of his testimony, defendant repeated a statement he made to the police. That statement had been suppressed by the court. Defendant’s repetition of that statement before the *1208Grand Jury was made after he had consulted with counsel and the statement was clearly attenuated from the initial illegality (see, People v Ventiquattro, 138 AD2d 925, 929; People v Benson, 114 AD2d 506, lv denied 67 NY2d 649). For the most part, the remaining testimony before the Grand Jury constituted admissions and was properly received for that reason. The fact that some of those statements were exculpatory does not preclude their receipt as admissions. In light of the other evidence at the trial, the jury could have found that defendant’s testimony before the Grand Jury was false or evasive. Resort to falsehood and evasion constitutes an implied admission of guilt (People v Conroy, 97 NY 62, 80; Richardson, Evidence § 167 [Prince 10th ed]).
We reject defendant’s contentions that the verdict was not supported by the weight of the evidence and that his sentence is harsh and excessive. (Appeal from Judgment of Genesee County Court, Morton, J. — Petit Larceny.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.